            Case 2:18-cv-02071-CFK Document 48 Filed 04/22/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES EVERETT SHELTON                            │ Case No. 2:18-cv-02071-CFK
                                                 │
                                                 │ Honorable Chad F. Kenney
                Plaintiff,                       │
       v.                                        │
FAST ADVANCE FUNDING LLC                         │
                                                 │
                                                 │
                Defendant.                       │

REO LAW, LLC
By: Bryan Anthony Reo
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for James Everett Shelton


PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S UNAUTHORIZED SUR REPLY
                      BRIEF DOCKET ENTRY 47



       Plaintiff, by and through the undersigned attorney, hereby makes this motion pursuant to

F.R.C.P 12(f) on the basis that the Defendant has filed, on 4/22/2019, an unauthorized Sur Reply

Brief which it has captioned RESPONSE in Opposition re 40 MOTION in Limine. This brief was

filed on an already fully briefed Motion in Limine, and the Defendant has filed this brief contrary

to the established briefing schedule set by the scheduling order issued by this Court.

       Defendant already filed one brief in opposition to the Motion in Limine on 4/15/2019, entry

#43, and now seeks to file another one, 4/22/2019 entry #47. This despite the fact that the

scheduling order issued on 12/21/2018 provides that Motions in Limine are due by April 8, 2019

and all responses shall be filed and served within seven (7) days after service of any such motion.


                                                 1
          Case 2:18-cv-02071-CFK Document 48 Filed 04/22/19 Page 2 of 5



        Defendant is attempting to bog down the proceedings with a high volume of unauthorized

and untimely filings which are being filed contrary to the scheduling order that was issued and

controls this case. The Plaintiff filed two motions in limine, Defendant opted to oppose only the

one, Plaintiff filed a reply brief, and now Defendant has filed an additional [and unauthorized]

brief



        The Court should therefore enter an order striking Defendant’s 4/22/2019 Response Brief,

which is clearly an unauthorized Sur Reply brief to a motion which has already been fully briefed,

from the record, and proceed without further delay.



        Further this Court should consider entering a sanction against Defendant for filing briefs

contrary to the scheduling order without first attempting to seek leave of Court and without even

requesting a stipulated consent from Plaintiff’s Counsel, thus putting Plaintiff’s Counsel in the

position of having to utilize his time and having to burden this Court this the present motion, which

Plaintiff’s Counsel did not hope or desire to have to file.



        A proposed order accompanies this motion.

                                               RESPECTFULLY SUBMITTED,

                                               /s/ BRYAN ANTHONY REO_________
                                               REO LAW LLC
                                               By: Bryan Anthony Reo (#0097470)
                                               P.O. Box 5100
                                               Mentor, OH 44061
                                               (Business): (216) 505-0811
                                               (Mobile): (440) 313-5893
                                               (E): Reo@ReoLaw.org
                                               Attorney for Plaintiff James Everett Shelton



                                                  2
         Case 2:18-cv-02071-CFK Document 48 Filed 04/22/19 Page 3 of 5




                             Certificate of Service
I, Bryan Anthony Reo, do hereby certify and affirm that a true and accurate copy of the foregoing
document was submitted to the Court’s Electronic Filing System on April 22, 2019, which should
serve said document upon all attorneys of record for the instant civil action:


                                            /s/ BRYAN ANTHONY REO_________
                                            REO LAW LLC
                                            By: Bryan Anthony Reo (#0097470)
                                            P.O. Box 5100
                                            Mentor, OH 44061
                                            (Business): (216) 505-0811
                                            (Mobile): (440) 313-5893
                                            (E): Reo@ReoLaw.org
                                            Attorney for Plaintiff James Shelton




                                               3
             Case 2:18-cv-02071-CFK Document 48 Filed 04/22/19 Page 4 of 5



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES EVERETT SHELTON                                  │ Case No. 2:18-cv-02071-CFK
                                                       │
                                                       │ Honorable Chad F. Kenney
                                                       │
                    Plaintiff,                         │
        v.                                             │
FAST ADVANCE FUNDING LLC                               │
                                                       │
                                                       │
                    Defendant.                         │

REO LAW, LLC
By: Bryan Anthony Reo
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for James Everett Shelton


        PROPOSED ORDER GRANTING PLAINTIFF’S MOTION TO STRIKE
      DEFENDANT’S UNAUTHORIZED SUR REPLY BRIEF DOCKET ENTRY 47



        THIS MATTER came to be considered by the Court pursuant to the Plaintiff’s Motion to
Strike Defendant’s Unauthorized Sur Reply Brief Docket Entry 47 filed by Plaintiff in the above-
captioned cause. The Court having considered the Motion and being fully advised of the premises,
it is, therefore,


        ORDERED and ADJUDGED:
        1.            That Plaintiff’s Motion to Strike Defendant’s Unauthorized Sur Reply Brief
                      Docket Entry 47, is hereby granted.
        2.            The Defendant’s unauthorized sur reply brief, docket #47 is hereby stricken as
                      of the date of the entry of this order.
        DONE AND ORDERED in Chambers at Philadelphia, Pennsylvania this ____ day of
__________, 2019.

                                                       4
       Case 2:18-cv-02071-CFK Document 48 Filed 04/22/19 Page 5 of 5




     ___________________________________
     CHAD F. KENNEY, JUDGE UNITED STATES DISTRICT COURT EASTERN
DISTRICT OF PENNSYLVANIA
     Copies to:
     Bryan Anthony Reo
     John Hartley




                                     5
